UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7602


CHARLES M. CASSELL, III,

                  Plaintiff - Appellant,

             v.

DOCTOR JAGUST; DOCTOR MICHALAS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03025-BO)


Submitted:    January 30, 2009             Decided:   February 18, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.             Elizabeth   Pharr
McCullough, YOUNG, MOORE & HENDERSON, PA,              Raleigh,    North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles M. Cassell, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have     reviewed      the   record     and   find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        Cassell       v.    Jagust,    No.    5:06-ct-03025-BO           (E.D.N.C.

Aug. 5, 2008).         We deny the motions for appointment of counsel,

to   show    cause    and    compel   officials         to   supply     materials,   for

injunctive relief, for reconsideration, and for access to this

and other courts.           The motion “in the forma pauperis” is denied

as moot.          We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented       in   the    materials

before      the    court    and   argument      would    not      aid   the   decisional

process.

                                                                                AFFIRMED




                                            2